[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10630         ELEVENTH CIRCUIT
                                   Non-Argument Calendar       AUGUST 6, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                            D.C. Docket No. 0:99-cr-06064-WPD-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                              Plaintiff-Appellee,

                                            versus

ROBERT MARVIN HARRIS,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (August 6, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

         Robert Marvin Harris, a federal prisoner, appeals pro se the dismissal of his

motion for resentencing. 18 U.S.C. § 3559(c)(7). Harris argues that his sentence
was erroneously enhanced based on a prior conviction for a drug offense, his right

to due process was violated because his indictment was defective and the evidence

against him was insufficient, and his order of forfeiture should be vacated. We

affirm.

      The district court did not err by dismissing Harris’s motion. A convict may

be resentenced when a conviction for a “serious drug offense that was a basis for

sentencing” is declared “unconstitutional or is vitiated on the explicit basis of

innocence,” 18 U.S.C. § 3559(c)(7), but Harris presented no evidence to the

district court, nor does he even argue to this Court, that a prior conviction has been

overturned. Even if we construe Harris’s motion liberally, we find no basis for

relief. The district court considered Harris’s arguments and found that none of his

issues were “cognizable under a different remedial statutory framework.” United

States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990). Harris’s arguments are

successive to those raised in previous collateral proceedings.

      We AFFIRM the dismissal of Harris’s motion.




                                          2